DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
Allowable Subject Matter
Claims 1-29 are allowed.  Considering claim 1, the prior art does not teach the applicant’s claimed limitations for the reasons listed in the previous office action.
Considering claim 12, the examiner agrees with the applicant’s arguments.  Furthermore, the prior art does not teach a vibrating body comprising: the projection comprises: an alternating voltage being applied to the electromechanical conversion device so that a vibration of a bending vibrating mode is generated in the vibrating body; a first convex portion comprises: a sidewall portion having a ring shape in combination with the rest of the applicant’s claimed limitations.
Considering claim 14, the prior art does not teach the applicant’s claimed limitations for the reasons listed in the previous office action.
Considering claim 15, the prior art does not teach a vibrating body comprising: the projection comprises: an alternating voltage being applied to the electromechanical conversion device so that a vibration of a bending vibrating mode is generated in the vibrating body; a first convex portion comprises: a sidewall portion having a ring shape in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN P GORDON/Primary Examiner, Art Unit 2837